IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-60351
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JERRY LEE QUINN,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 3:96-CV-63-S
                    USDC No. 3:95-CR-83-ALL-S
                       - - - - - - - - - -
                          August 9, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jerry Lee Quinn, federal prisoner #10312-042, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion to vacate

his sentence.   The district court granted Quinn a certificate of

appealability (COA) on only one of the five issues he presents in

his appeal brief:   whether counsel was ineffective for failing to

challenge the use of his state conviction as the predicate for

his federal conviction under 18 U.S.C. § 922(g)(1).     Quinn failed

to request a COA for the other issues he has briefed (and for

which COA was not granted).   Thus, they are not properly before

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-60351
                                -2-

this court.   See United States v. Kimler, 150 F.3d 429, 431 (5th

Cir. 1998); Lackey v. Johnson, 116 F.3d 149, 151 (5th Cir. 1997).

     Quinn was convicted of violating § 922(g)(1), which

prohibits the possession of a firearm by any person “who has been

convicted in any court of [] a crime punishable by imprisonment

for a term exceeding one year.”   § 922(g)(1).   “[C]rime

punishable by imprisonment for a term exceeding one year” is

defined in § 921(a)(20), which provides in pertinent part:

     What constitutes a conviction of such a crime shall be
     determined in accordance with the law of the
     jurisdiction in which the proceedings were held. Any
     conviction which has been expunged, or set aside or for
     which a person has been pardoned or has had civil
     rights restored shall not be considered a conviction
     for purposes of this chapter, unless such pardon,
     expungement, or restoration of civil rights expressly
     provides that the person may not ship, transport,
     possess, or receive firearms.

18 U.S.C. § 921(a)(20).

     Quinn argues that his state conviction did not result in the

loss of his civil rights and thus that his rights were “restored”

within the meaning of § 921(a)(20).   He also contends that

because the restoration did not expressly prohibit possession of

firearms, he could not be prosecuted under § 922(g)(1).     Standing

alone, Quinn’s claim that his civil rights were not lost does not

exclude him from the ambit of the federal statute; it applies as

long as the state prohibits a felon from possessing firearms.

     Quinn’s argument regarding where in the state code the

firearms ban occurs is also without merit.   Any “restoration” of

Quinn’s civil rights is irrelevant given Mississippi law’s

prohibition of possession of a firearm by a felon.    See Miss.

Stat. Ann. § 97-37-5(1).   This prohibition triggers the “unless
                           No. 99-60351
                                -3-

clause” of § 921(a)(20) and satisfies the predicate for the

federal prosecution of Quinn.   See Caron v. United States, 524

U.S. 308, 313 (1998).   Quinn’s argument that the Mississippi

statute is ineffective because it stands apart from any

restoration provision is also without merit.   As he argues that

his “restoration” operates by virtue of his never having lost his

civil rights, there would be no applicable statutory provision to

which the firearms possession bar could be tied.

     Although a person who has been convicted of a felony in

Mississippi may apply to the court in which he was convicted for

a certificate of rehabilitation, a procedure which apparently

restores his right to bear firearms, see Miss. Code Ann. § 97-37-

5(3), Quinn does not allege and the record does not indicate that

he had applied for or received such a certificate.   Thus, Quinn

cannot show that counsel was ineffective for failing to challenge

the use of his state conviction as a predicate for a conviction

under § 922(g).   See Strickland v. Washington, 466 U.S. 668, 687

(1984).

     Quinn’s motion to supplement the record is DENIED.   His

arguments require only statutory construction and thus would be

unaided by the inclusion of further pleadings.

     AFFIRMED; MOTION DENIED.